199 F.2d 664
Annie ELLENBERGER, Appellant,v.Earl WARREN, James R. Agee, A. F. Bray, Raymond Peters and Edmund G. Brown, Appellees.
No. 13237.
United States Court of Appeals Ninth Circuit.
November 3, 1952.
Rehearing Denied December 5, 1952.

Mrs. Annie Ellenberger, in pro. per.
Edmund G. Brown, Atty. Gen. St. of Cal., William M. Bennett, Deputy Atty. Gen., for appellees Earl Warren et al.
J. F. Coakley, Dist. Atty. for Alameda County, R. Robert Hunter, Asst. and Richard H. Klippert, Deputy, Oakland, Cal., for appellee James R. Agee.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
The district court properly sustained the appellees' motion to dismiss. The judgment is affirmed.